  Case 17-36551         Doc 77     Filed 01/07/19 Entered 01/07/19 13:30:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36551
         SANDRA ANN ROBERTS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/08/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/13/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36551      Doc 77      Filed 01/07/19 Entered 01/07/19 13:30:23                  Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $2,090.00
       Less amount refunded to debtor                       $1,997.66

NET RECEIPTS:                                                                                      $92.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                    $92.34
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $92.34

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed        Paid           Paid
BENJAMIN LEGAL SERVICES       Unsecured      4,000.00            NA           NA            0.00         0.00
BMO HARRIS BANK               Unsecured         300.00           NA           NA            0.00         0.00
BROWN UDELL POMERANTZ DELRA   Unsecured     18,000.00            NA           NA            0.00         0.00
CAPITAL ONE BANK USA          Unsecured     16,308.00            NA           NA            0.00         0.00
Chase Bank                    Unsecured     12,250.97            NA           NA            0.00         0.00
Chase Bank                    Unsecured      6,639.00            NA           NA            0.00         0.00
Chase Bank                    Secured      203,972.00            NA           NA            0.00         0.00
CHECK SYSTEMS                 Unsecured         300.00           NA           NA            0.00         0.00
IL DEPT OF REVENUE            Priority             NA           0.00         0.00           0.00         0.00
IMRAN KHAN                    Unsecured           0.00           NA           NA            0.00         0.00
INTERNAL REVENUE SERVICE      Priority       6,259.64       6,259.64     6,259.64           0.00         0.00
LAMM PROPERTY SOLUTIONS LLC   Unsecured           0.00           NA           NA            0.00         0.00
NAVIENT SOLUTIONS INC         Unsecured      5,667.63       5,588.62     5,588.62           0.00         0.00
OCWEN LOAN SERVICING LLC      Secured      299,900.00    353,156.07          0.00           0.00         0.00
OCWEN LOAN SERVICING LLC      Secured              NA     71,955.62           NA            0.00         0.00
OCWEN LOAN SERVICING LLC      Unsecured      1,962.00            NA           NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC      Unsecured      6,762.52            NA           NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC      Unsecured     12,250.97            NA           NA            0.00         0.00
SALLIE MAE                    Unsecured      7,735.00            NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY       Unsecured         355.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36551         Doc 77      Filed 01/07/19 Entered 01/07/19 13:30:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $6,259.64                $0.00            $0.00
 TOTAL PRIORITY:                                          $6,259.64                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,588.62                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $92.34
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $92.34


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
